                   Case 3:20-cv-05337-TLF Document 2 Filed 04/09/20 Page 1 of 2



1

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7                            FOR THE WESTERN DISTRICT OF WASHINGTON,
                                            AT TACOMA
8
     COUNTRY MUTUAL INSURANCE
9    COMPANY, an Illinois corporation                 Cause No. 3:20-cv-05337
     individually, and as successor in interest to
10   HOLYOKE MUTUAL INSURANCE                         PLAINTIFF COUNTRY MUTUAL
     COMPANY IN SALEM,                                INSURANCE COMPANY'S
11                                                    CORPORATE DISCLOSURE
                                    Plaintiff,        STATEMENT
12
             vs.
13
     EVERGREEN LANDING, LLC
14
                                    Defendant.
15

16
             In accordance with Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff
17
     COUNTRY MUTUAL INSURANCE COMPANY® both individually and as successor in
18
     interest to Holyoke Mutual Insurance Company (“COUNTRY MUTUAL”) states as follows:
19
             COUNTRY MUTUAL INSURANCE COMPANY® is a mutual insurance company
20
     and is not a publically traded company. Further, no publicly traded company is an owner of
21
     COUNTRY MUTUAL. COUNTRY MUTUAL is organized as an Illinois mutual insurance
22
     company, with its principal place of business in Bloomington, Illinois. As a mutual company,
23

     PLAINTIFF COUNTRY MUTUAL INSURANCE COMPANY'S                            SOHA & L ANG, P.S.
                                                                                ATTORNEYS AT LAW
     CORPORATE DISCLOSURE STATEMENT – 1                                  1325 FOURTH AVENUE, STE 2000
     USDC WD WA/TACOMA CAUSE NO. 3:20-cv-05337                            SEATTLE, WASHINGTON 98101
                                                                       (206) 624-1800/FAX (206) 624-3585
     1218.00009 md08es035e
                 Case 3:20-cv-05337-TLF Document 2 Filed 04/09/20 Page 2 of 2



1    COUNTRY MUTUAL has no stock but is owned by its policyholders. The Illinois Agricultural

2    Association is a not-for-profit organization and is the ultimate controlling party of COUNTRY

3    MUTUAL under the Illinois Insurance Code. COUNTRY MUTUAL is authorized to transact

4    business and has transacted business in the State of Washington.

5            On January 1, 2017, Holyoke Mutual Insurance Company merged into COUNTRY

6    Mutual Insurance Company. COUNTRY Mutual Insurance Company has succeeded to the

7    obligations of Holyoke Mutual Insurance Company.

8
             DATED this 9th day of April, 2020.
9
                                                  SOHA & LANG, P.S.
10

11
                                                  By:   /s/Misty Edmundson
                                                    Misty Edmundson, WSBA # 29606
12
                                                    Email address edmundson@sohalang.com
13
                                                         /s/Cristin Cavanaugh
                                                    Cristin A. Cavanaugh, WSBA # 53251
14
                                                    Email address cavanaugh@sohalang.com
15                                                  Soha & Lang, P.S.
                                                    1325 Fourth Avenue, Suite 2000
                                                    Seattle, WA 98101-2570
16
                                                    Telephone: 206-624-1800
                                                    Facsimile: 206-624-3585
17
                                                    Attorneys for Plaintiff Country Mutual
                                                    Insurance Company
18

19

20

21

22

23

     PLAINTIFF COUNTRY MUTUAL INSURANCE COMPANY'S                             SOHA & L ANG, P.S.
                                                                                 ATTORNEYS AT LAW
     CORPORATE DISCLOSURE STATEMENT – 2                                   1325 FOURTH AVENUE, STE 2000
     USDC WD WA/TACOMA CAUSE NO. 3:20-cv-05337                             SEATTLE, WASHINGTON 98101
                                                                        (206) 624-1800/FAX (206) 624-3585
     1218.00009 md08es035e
